DETAILED ACTION 
Response to Arguments
Applicant's arguments filed 21 November 2022 have been fully considered but they are not persuasive.

Objection to Drawings with respect to features of claim 29
The remarks take the position that the amendments are sufficient to overcome the objection to the drawings with respect to the features in claim 29.  Claim 29 still requires a buffer gas inlet.  Claim 29 depends on claim 17 which requires “supplying a Cl containing gas  into the chamber from a gas inlet”.  Neither figure 1 nor figure 4 show two inlets; one for supplying a Cl containing gas and another for supplying a buffer gas.    The description of figure 4 in the specification makes clear that figure 4 is directed towards “another embodiment””, see paragraph [0042]. Therefore, the objection remains.

Objection to Drawings with respect to features of claims 58 and 65
The remarks take the position that the amendments are sufficient to overcome the objections to the drawings with respect to the features in claims 58 and 65.  Figure 4 shows “a Cl containing gas is introduced from a gas inlet 21”.  Paragraphs [0038]-[0039] teach “one or more carrier gases… are also supplied”, however there is no suggestion that both the carrier gas and the Cl containing gas are supplied by the same gas inlet.  That is, claims 58 and 65 recite “supplying a Cl containing gas and a carrier gas into the chamber from a first gas inlet”, however gas inlet 21 is only described as an inlet to introduce Cl containing gas.  There is no shown inlet to introduce the claimed carrier gas.  The carrier gas is not defined to be introduced through gas inlet 21.  Therefore, the objection stands.

Rejections under 35 USC § 112(a):
	Like the drawing objections, the remarks generally allege that by cancelling the positional location of the buffer gas inlet in claim 29 and the location of a first gas inlet in claims 58 and 65 the rejections are overcome.  This has not been found persuasive.  Claim 29 still requires two inlets, one for a buffer gas and a second for a Cl containing gas.  Figure 1 and the associated text teach a buffer gas inlet with no discussion of a Cl containing gas inlet.  Figure 4 nor associated text has any suggestion of a buffer gas inlet.  There is no embodiment disclosed that comprises both a buffer gas inlet and a Cl containing gas inlet.  Claims 58 and 65 requires that both a carrier gas and a Cl containing gas are supplied by the same gas inlet.  This is not supported in the specification.  Figure 4 and paragraph [0042] teach a Cl containing gas is introduced from a gas inlet 21.  Paragraphs [0038]-[0039] teach “one or more carrier gases …are also supplied”.  While the specification suggests the supply of a carrier gas, there is no suggestion that the carrier gas is supplied by the same gas inlet as the Cl containing gas.  There is no actual structural implementation as to how the carrier gas is also supplied.  Therefore, the claims fail to meet the written description requirement.

Rejections under 35 USC § 103: Claim 17 Mohen or Chen
The remarks discussion in view of Mohen have been found persuasive and the rejection is withdrawn.  
In response to applicant's argument that Chen is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the remarks contend that the problem solved is the removal of tin.  The problem of the instant disclosure is more broadly to removal of “metal contamination” ([0038]).  Chen teaches that metal impurities may be removed by SiH2Cl2, therefore Chen is analogous art.  Removal of metal impurities is analogous to the removal of metal contamination.  Moreover, the rational to make the substitution was not based on Chen alone.  Specifically, Zink is evidence that “suitable reaction partners 42 are halogens such as Cl2, Br2, F2, J2, their atomic radicals, and compounds comprising these halogens. They lead to the formation of volatile metal halides”.  SiH2Cl2 comprises the halogen Cl2.  Therefore, as evidenced by Zink it was a suitable reaction partner and lead to predictable results of evaporation of metal impurities.  The remarks further note that it “Chen discloses "the silicon of the DCS gas is deposited on the inner surfaces 114i and forms the liners 150," one of ordinary skill in the art would not have been motivated to use DCS to remove tin debris deposited on the collector mirror”.  Initially, the claim has no requirement of removal of tin debris deposited on the collector mirror.  Additionally, Zink suggests any compound comprising the halogen Cl2  is suitable, thus SiH2Cl2 is suitable for the intended purpose.
Lastly, after further consideration, it is determined that the teachings of Zink is sufficient alone without Chen to make obvious the claimed invention as discussed in the alternative interpretation below.



Rejections under 35 USC § 103: Claim 58 Bykanov 
The remarks take the position that Bykanov does not recognize CCl4 as a cleaning gas for tin debris.  This has not been found persuasive.  Bykanov teaches in paragraph [0066] “The cleaning system may include a gas source introducing one or more gas(es) 28' into the chamber 26 and one or more secondary light radiator(s) 30' producing one or more cleaning species from the gas(es) 28'. ”  Paragraph [0068] teaches CCl4 as a suitable material that generates smaller quantities of plasma produced by products.  Since CCl4 is a suitable material for the gas for the cleaning system, Bykanov clearly suggests CCl4 is a cleaning gas.  The by products discussed in paragraph [0068] are an advantage. More specifically CCl4 provides cleaning with the species from the gas ([0066]) with minimal plasma by products ([0068]).  Paragraph [0052] teaches the term cleaning species is mean to mean any particle or molecules that reacts with a surface deposit to create a reaction product that is volatile tin the chamber environment and/or catalyzes a reaction between a particle and a surface deposit.  Paragraph [0049] teaches that the deposits are tin.  Bykanov clearly suggests that CCl4 is a cleaning gas suitable for reacting with tin ([0066]-[0068] read as a whole).  The remarks than suggest that the entire laser system would be used instead of the ICP coils.  This has not been found persuasive.  Initially, Bykanov also teaches ICP as the secondary irradiator ([0059]).  Since Damen in view of Derra and Zhao already disclose an ICP source and Bykanov teaches the secondary irradiator may be an ICP source provided with CCl4 for cleaning, one of ordinary skill  in the art would be motivated to use CCl4 because it was known to also clean tin deposits while having the advantage of readily forming small droplets and reducing plasma produced by-products.

Rejections under 35 USC § 103: Claim 65
Wedowski teaches trichloromethane in col. 6, lines 4-7 which is CHCl3.  While not applied herein, KR20090026170 teaches Chloroform (CHCl3) used as a hydrocarbon compound to clean or remove undesirable deposition.  Thus while not applied herein, ‘170 may be used alternatively to Wedowski.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a gas inlet supplying a CL containing gas and a gas inlet supplying a buffer gas (claim 29) and the gas inlet supplying a Cl containing gas and carrier gas (claims 58 and 65) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29, 58-60, 64, 65 and 70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 29, lacks written description for requiring “supplying a Cl containing gas into the chamber from a gas inlet” (claim 17 which claim 29 depends)…and …a buffer gas inlet for supplying”.
Specifically, figure 4 is described in paragraph [0042] as “a schematic view of a chamber of an EUV radiation source according to another embodiment of the present disclosure. As shown in FIG. 4, one or more inductively coupled plasma circuits are provided on or around the vessel boundary at the vane 150 to create plasma PL. In this configuration, since the plasma PL is generated at a location far from the collector mirror 110, it is possible to prevent damage to the collector mirror by the plasma PL. In some embodiments, a Cl containing gas is introduced from a gas inlet 21. The source gas is introduced from a location between the vane 150 and the collector mirror 110 and exhausted from a location (gas outlet 22) between the vane 150 and the lower cone 155 and/or a location near the EUV outlet port 160. ” ([0042] of the published application)
Figure 4, supports “supplying a Cl containing gas into the chamber from a gas inlet located between vanes and a collector mirror”.
Figure 1 and paragraph [0031] describe “a buffer gas is supplied from a first buffer gas supply 130 through the aperture in collector mirror 110 by which the pulse laser is delivered to the tin droplets. In some embodiments, the buffer gas is H.sub.2, He, Ar, N or another inert gas. In certain embodiments, H.sub.2 is used as H radicals generated by ionization of the buffer gas can be used for cleaning purposes. The buffer gas can also be provided through one or more second buffer gas supplies 135 toward the collector mirror 110 and/or around the edges of the collector mirror 110. “
Figure 1 supports “a buffer gas inlet for supplying…the buffer gas inlet passing through the chamber between the vanes and the collector mirror”.
However, there is no embodiment that supports two gas inlets, one for introduction of the Cl containing gas and a second one for introduction of a buffer gas.  Figure 1 does not show an inlet for the Cl containing gas and figure 4 does not show an inlet for the buffer gas.  Moreover, the text associated with figure 4 makes clear that it is directed towards “another embodiment”, thus it is clear that figure 4 is not the same embodiment as figure 1.
Claims 58 and 65 lack written description for reciting “supplying a Cl containing gas and a carrier gas into the chamber”.  The gas inlet for supplying Cl containing gas is described in paragraph [0042].  While paragraph [0038] suggests one or more carrier gases may also be supplied.  There is no embodiment where a carrier gas and a Cl containing gas are taught to be supplied by “a gas inlet” as required by claims 58 and 65.
Claim 70 lacks written description for the removal of the tin debris is performed at a pressure below 1 x 10-6 Torr.  Specifically, if the pressure were reduced to 0, there would be no gas within the chamber, thus the gas would not exist within the chamber and removal would be impossible.  
All dependent claims lack written description by virtue of their dependencies on the independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17, 18, 29, 31, 47, 48 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Damen (WO2014/121873) (copy of publication submitted herewith) in view of Derra et al. (US pgPub 2010/0051827) as evidenced by Zink et al. (WO 2004/104707) (copy of publication submitted with the Non-Final Rejection of 30 July 2020) (national stage application US pgPub 2011/0048452 is used as the equivalent translation) and further in view of Zhao et al. (US pgPub 2016/0209753) and further in view of Zink or alternatively in view of Chen (KR20170003345)(copy of publication and machine translation submitted with the office action of 27 January 2022).
Claim 58-59 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Damen  in view of Derra et al. as evidenced by Zink et al. and further in view of Zhao et al. (US pgPub 2016/0209753) and further in view of Bykanov et al. (US pgPub 2012/0223256)
Claims 65 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Damen  in view of Derra et al. as evidenced by Zink et al. and further in view of Zhao et al. (US pgPub 2016/0209753) and further in view of Wedowski et al. (USPN 7,060,993).
Regarding claim 17, Damen et al. teach a method of cleaning parts in a chamber of an extreme ultraviolet (EUV) radiation source (abstract), the method comprising: 
generating heat by providing AC power to first and second inductively coupled coils ([0045]) by one or more circuits (figures 6 or 7, 526 lead AC current from source 528 see paragraph [0045]) provided around a chamber boundary (coils and conductors are behind the walls 520 and 522 of vanes 504 (seen in figure 3 as 304)) where the vanes are disposed (504), wherein the heat is generated in a first region in the chamber at opposite sides of an optical axis (heat inductively generated at vanes 504, since vanes are distributed around the optical axis as seen in figure 3, the heat is generated at opposite sides of an optical axis), wherein the optical axis extends between a zone of excitation and an output port of the EUV radiation source (figure 3, optical axis extends from collector 50 to intermediate focus (i.e. output)), and wherein the first region extends along a portion of a length of the chamber next to the vanes (figures 6-7 region extending area of coils) and away from the collector mirror of the EUV radiation source (vanes and coils are away from mirror 50) and away from a lower cone (vanes and coils are away from lower cone formed by chamber 47, see figure 3).
Damen teaches inductive heating to remove tin deposits from vanes, thus fails to disclose generating plasma, while supplying a Cl containing gas into the chamber from a gas inlet, the plasma being generated by providing power to first and second inductively coupled plasma (ICP) coils by one or more ICP circuits to generate ICP in a first region in the chamber; and performing a removal of tin debris by the generated ICP by the first and second ICP coils and the Cl containing gas.
However, Derra teaches generating plasma ([0021]), while supplying a Cl containing gas into the chamber from a gas inlet ([0013] teaches cleaning gases disclosed by Zink WIPO publication.  Zink teaches Chlorine ([0144]).  Further figure 10 shows gas inlet passage 10.  [0060] teaches the flow may be in the opposite flow direction (i.e. inlet and outlets flipped in figure 10).  Lastly, gases are passed over hot surfaces [0018], thus since gas inlets are shown in figure 10 and heatable elements may be replaced with ICP, Cl gas is supplied while plasma is generated), the plasma being generated by providing power to first and second inductively coupled plasma (ICP) coils ([0021] teaches ICP having coils arranged at the same positions as the heatable elements (i.e. hot filaments 21))) by one or more ICP circuits ([0021]) to generate ICP in a first region in the chamber ([0021] ); and 
performing a removal of tin debris by the plasma generated by the first and second ICP coils and the Cl containing gas (Derra, paragraph [0017] teaches generating radicals from delivered gases by hot surfaces, and paragraph [0021] teaches alternatively to the heated surfaces using inductive discharge to generate radicals.  Zink et al. is evidence that use of Chlorine results in tin chloride see Zink paragraphs [0144] and [0135]), thus tin debris is removed  by conversion to tin chloride ([0013] teaches tin contaminant (i.e. debris) and [0015] teaches conversion of a portion of contamination, see also abstract for remove contaminations)).
Derra modifies Damen by suggesting ICP as an alternative to heat to remove tin deposits.
Since both inventions are directed towards heating elements of an EUV source to remove contamination, it would have been obvious to one of ordinary skill in the art to substitute the heatable elements of Demon for the ICP coils of Derra because it would lead to the predictable results of generating radical such that a higher lifetime of the optical components can be achieved ([0015], 0017 and [0021]).
While the combined device suggests substitution of ICP for heatable elements with a Cl containing gas supplied into the chamber, the combined device fails to disclose where the cleaning gas of Derra would be supplied and exhausted when substituting the heatable elements of Damen for ICP of Derra.  Thus, the combined device fails to disclose the gas inlet located between the vanes and the collector mirror, wherein a gas outlet is provided between the vanes and the lower cone.
However, Zhoa teaches the gas inlet located between the vanes and the collector mirror (fig. 4, 51, note paragraph [0070] teaches the inlet may be around the edges of the collector thus between the vanes of fan 6 and the collector CO of figure 41), wherein a gas outlet is provided between the vanes and the lower cone (figure 19, shows fan 6 and cone 96 with an outlet 112 disclosed to be in exit cone 95 ([0108]), thus since 95 is between fan 6 and cone 96, the outlet is between the cone and vanes of fan 6.  Alternatively, fig. 18, shows a plurality of rows of fan units.  Thus, the second row can be interpreted as a gas outlet.  When figure 18 is applied to figure 19, the second row of fan would be between the vanes of the first row and the lower cone 95).
Zhoa modifies the combined device by disclosing how a cleaning gas may be supplied and exhausted to the LPP-EUV system of Damen.
Since both the combined device and Zhoa are directed towards supplying a cleaning gas to an EUV light source, it would have been obvious to one of ordinary skill in the art to modify the combined device to supply and exhaust the cleaning gas as suggested in Zhoa because the gas outlets generate a gas flow in the opposite direction to the propagation of the projection beam therefore preventing debris from exit through the aperture ([0108]).  Also, the inlet provides entrance of the cleaning gas ([0070]), thus solving the problem of how to integrate the introduction of the cleaning gas of Derra into the system of Damen.  Moreover, the fan in conjunction with inlet and either interpretation of the outlet generates “ a gas flow away from the optical axis of the source module, pump gas, guide or collect particles, reduce or prevent contamination from spitting particles, and reduce or prevent gas flow towards the collector” ([0071]) therefore reduces contamination by the debris to the system by ensuring that a recirculating or back flow does not arise and gas flow from the vicinity of the collector is directed away ([0071]).
The combined device fails to specifically suggest the Cl containing gas is SiH2Cl2.
However, Zink teaches suitable reaction partners 42 are halogens such as Cl2, Br2, F2, J2, their atomic radicals, and compounds comprising these halogens. They lead to the formation of volatile metal halides”.  SiH2Cl2 comprising the halogen Cl2.  
While Zink does not specifically teach SiH2Cl2, since SiH2Cl2 comprises the halogen Cl2, it would have been obvious to one of ordinary skill in the art to select the known compound SiH2Cl2 as the gas because it comprises Cl2 and thus a suitable reaction partner for cleaning during the operation of the EUV equipment. Additionally, it would have been obvious for the element to be composed of a material selected from the group consisting of SiH2Cl2, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.
Alternatively to Zink, Chen teaches “the reactive gas may be a chlorine-containing gas such as dichlorosilane (DCS, SiH.sub.2Cl .sub.2 ). When the DCS gas is introduced into the recesses 114, the chloride of the DCS gas reacts with the metal impurities located in the inner surfaces 114i to form a metal-chloride gas, which is subsequently evaporated” (page 5, lines 35-39).
Chen modify the combined device by suggesting a halogen reactive gas being SiH2Cl2.
Since both devices are directed towards reactive halogen gases and Zink teaches that suitable reaction partners are compounds comprising halogens that lead to the formation of volatile metal halides via reacting and evaporating material ([0144]-[0145]), it would have been obvious to select SiH2Cl2 as suggested by Chen because SiH2Cl2 is a known suitable reaction gas for reacting and evaporating impurities. That is, SiH2Cl2 is a known reactive gas suitable for the intended purpose of Zink and would lead to the predictable results of reacting and evaporation of metal impurities.
Claims 18 and 59, Damen in view of Derra teaches wherein the ICP is generated during a period of time when the EUV light is not generated by the EUV radiation source (Derra, cleaning occurs during a pause see paragraph [0012] and [0017]).
Regarding claim 29, the Damen in view of Derra in view of Zhoa teach the EUV radiation source further includes a buffer gas inlet for supplying H2, He, Ar, N, (Zhoa, [0070] teaches a buffer gas of the claimed element alternatives, wherein the buffer gas can be provided around the edges of the collector, thus between vanes and collector mirror.  Note: H radicals for cleaning purposes are also provided)
Regarding claims 31, 64 and 69, Damen in view of Derra as evidenced by Zink teaches wherein the Cl containing gas is supplied with one or more carrier gases selected from the group consisting of Ar, He, Xe and H2 gases (Zink, paragraph [0087] note hydrogen).
Regarding claim 47, Damen in view of Derra teaches wherein the plasma in the first region is essentially symmetrical with respect to the optical axis (Damen teaches heat is symmetric due to the layout of the coils, therefore substituting the ICP of Derra for the heatable elements of Damen would result in symmetrical plasma in the first region), and wherein the plasma in the first region is in contact with the vanes of the EUV radiation source (Derra, heat is in contact with vanes, substitution of the ICP of Derra would result in plasma instead of heat in contact with vanes) and is not in contact with the collector mirror (since the foils of Deman are rotatable [036], the plasma in the substitution of ICP of Derra for the heating coils of Deman would inherently result in plasma in contact with the vanes not with the collector due to rotation), and the method further comprises: performing the removal of the tin debris attached to the vanes of the EUV radiation source (inherent in replacing the coils of Deman for the ICP of Derra see discussion above in claim 17).
Regarding claim 48, Damen teaches wherein the vanes are rotating vanes ([0040] teaches structure to entrap fuel material comprise vanes and paragraph [036] teaches the trap may be a rotating foil trap), and wherein the first and second inductively coupled plasma (ICP) coils are disposed around the chamber boundary where the rotating vanes are disposed (fig. 7 shows coils 524 disposed behind vane 504, wherein figure 3 shows vanes 304 around the optical axis, thus coils are disposed around the chamber behind each vane) and the first and second ICP coils are separated along the optical axis (figure 7 shows coils 524 separated along the optical axis.  See discussion above for substitution of inductive heating coils for ICP coils of Derra.).
	Claims 58 are taught as above.  However, the combined device fails to disclose the Cl containing gas is at least one selected from the group consisting of CCl4.
However, Bykanov et al. teaches the Cl containing gas is at least one selected from the group consisting of CCl4 ([0068] teaches carbon tetrachloride, [0059] teaches ICP secondary light radiators, [0058] teaches gases interact with radiation to produce cleaning species).
Bykanov modifies the combined device by suggesting CCL4 as the cleaning gas in an ICP system for cleaning a EUV light source.
Since both inventions are directed towards cleaning gases in a EUV light system using ICP, it would have been obvious to use the CCL4 material because a material containing carbon is that it may be readily formed into relatively small droplets which may be advantageous because smaller droplets generate lower quantities of plasma produced by-products than larger droplets ([0068]).
Claim 65 are taught as above, however the combined device fails to disclose the Cl containing gas is CHCl3.
However, Wedowski et al. teaches trichloromethane (col. 6, lines 4-7).
Wedowski et al. modifies the combined device by suggesting trichloromethane as the chloride compound which as taught by Zink may be compounds comprising Cl2.
Since both inventions are directed towards solving the problem of deposits on the optical components caused by carbon compounds ([0007] of Zink and Wedowski et al., col. 6, lines 4-7), it would have been obvious to one of ordinary skill in the art to use the dichloromethane or Carbon tetrachloride of Wedowski because it was known to reduce a strong carbon coating aggressively, therefore suitable for the intended purpose of the reaction partner gas of Zink. 


Claim 17 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US pgPub 2017/0215265) in view of Rakhimov et al. (US pgPub 2007/0062557) in view of Zhoa in view of Chen or Zink. 
Regarding claim 17, Baek et al. teach a method of cleaning parts in a chamber of an extreme ultraviolet (EUV) radiation source (title), the method comprising: 
generating plasma, while supplying a gas into the chamber from a gas inlet ([0086]) the plasma being generated by providing power by one or more circuits (fig. 13 and paragraph [0085] providing signal power to electrode 1304 via 1312, thus requiring a circuit) provided around a chamber boundary where vanes are disposed (1304 is around baffles 150 and electrode 1302, baffles 150 comprise vanes as discussed in paragraph [0059] and located in mid vessel region 155’ see paragraph [0058].  Thus 1304/1312 are located around a chamber boundary where vanes 150 are located) wherein the plasma is generated in a first region in the chamber at opposite sides of an optical axis (fig. 13, shows hydrogen radicals generated within vessel 26, wherein the hydrogen radicals source includes a hydrogen plasma chamber ([0009])), wherein the optical axis extends between a zone of excitation and an output port of the EUV radiation source ([0059] extending from irradiation region 28 and the EUV collector 30 to the intermediate focus 40 as seen in figure 1b), and wherein the first region extends along a portion of a length of the chamber next to the vanes (first region where hydrogen radicals are generated extends along a portion of the length of the chamber next to baffles/vanes 150 as seen in figure 13) and away from the collector mirror of the EUV radiation source (fig. 13, shows region forming hydrogen radicals is away from collector 30) and away from a lower cone ([0059] teaches cone shaped transmissive region 152 (i.e. claimed lower cone), wherein 150 surrounds  152, but does not protrude ([0060]), therefore the region away (i.e. separated) from the cone region 152 as seen in figure 13 and 1b).
Baek et al. teaches capacitive or inductive hydrogen radical generator coupled to the EUV source, however fails to disclose generating plasma while supplying a Cl containing gas into the chamber the plasma being generated by providing AC power to first and second inductively coupled plasma (ICP) coils by one or more ICP circuits provided around a chamber boundary wherein the plasma is generated in a first region in the chamber at opposite sides of an optical axis supplying a Cl containing gas into the chamber.
However, Rakhimov et al. teach generating plasma while supplying a Cl containing gas into the chamber ([0038], [0070], [0078] teaches gas enters and paragraph [0083] teaches discharge occurs while gases present thus generating plasma while supply gas that may be Cl); the plasma being generated by providing AC power to first and second inductively coupled plasma (ICP) coils ([0078], note: one or more conducting coils 210 used to generate inductively generated RF discharge (i.e. inductively coupled plasma)) by one or more ICP circuits provided around a chamber boundary (coils 210 and discharge generator 200 around chamber seen in figure 5a) wherein the plasma is generated in a first region in the chamber at opposite sides of an optical axis (as seen in figure 5a, 230 formed at opposite sides of an optical axis) and performing a removal of tin debris by the generated ICP by the first and second ICP coils ([0077]-[0078]) and the Cl containing gas (0070)).
Rakhimov et al. modifies Baek et al. by suggesting the substitution of inductive coupled plasma generator for the capacitive coupled discharge of Baek.
Since both devices are directed towards generating inductive discharge, it would have been obvious to one of ordinary skill in the art at effective filing date of the claimed invention to substitute the capacitive coupled discharge of Baek et al. for the inductively coupled discharge disclosed in Rakhimov because it would lead to the predictable result of generating a discharge ([0076]) to clean the element ([0077]).  Note while figure 5a is disclosed to be a collector, Rakhimov teaches that the disclosed invention is also suitable for filters ([0063]).  Thus, suitable for implementation in the baffle of Baek et al. which is disclosed to capture microparticles created from target material ([0059]), thus a filter.
While the combined device suggests substitution of capacitive discharge for ICP with a Cl containing gas supplied into the chamber, the combined device fails to disclose where the cleaning gas of Rakimov would be supplied and exhausted when substituting the capacitive discharge of Baek for ICP of Rakimov.  Thus, the combined device fails to disclose the gas inlet located between the vanes and the collector mirror, wherein a gas outlet is provided between the vanes and the lower cone.
However, Zhoa teaches the gas inlet located between the vanes and the collector mirror (fig. 4, 51, note paragraph [0070] teaches the inlet may be around the edges of the collector thus between the vanes of fan 6 and the collector CO of figure 42), wherein a gas outlet is provided between the vanes and the lower cone (figure 19, shows fan 6 and cone 96 with an outlet 112 disclosed to be in exit cone 95 ([0108]), thus since 95 is between fan 6 and cone 96, the outlet is between the cone and vanes of fan 6.  Alternatively, fig. 18, shows a plurality of rows of fan units.  Thus, the second row can be interpreted as a gas outlet.  When figure 18 is applied to figure 19, the second row of fan would be between the vanes of the first row and the lower cone 95).
Zhoa modifies the combined device by disclosing how a cleaning gas may be supplied and exhausted to the LPP-EUV system of Damen.
Since both the combined device and Zhoa are directed towards supplying a cleaning gas to an EUV light source, it would have been obvious to one of ordinary skill in the art to modify the combined device to supply and exhaust the cleaning gas as suggested in Zhoa because the gas outlets generate a gas flow in the opposite direction to the propagation of the projection beam therefore preventing debris from exit through the aperture ([0108]).  Also, the inlet provides entrance of the cleaning gas ([0070]), thus solving the problem of how to integrate the introduction of the cleaning gas of Rakimova into the system of Baek.  Moreover, the fan in conjunction with inlet and either interpretation of the outlet generates “ a gas flow away from the optical axis of the source module, pump gas, guide or collect particles, reduce or prevent contamination from spitting particles, and reduce or prevent gas flow towards the collector” therefore reduces contamination by the debris to the system by ensuring that a recirculating or back flow does not arise and gas flow from the vicinity of the collector is directed away ([0071]).
The combined device fails to specifically suggest the Cl containing gas is SiH2Cl2.
However, Zink teaches suitable reaction partners 42 are halogens such as Cl2, Br2, F2, J2, their atomic radicals, and compounds comprising these halogens. They lead to the formation of volatile metal halides”.  SiH2Cl2 comprising the halogen Cl2.  
While Zink does not specifically teach SiH2Cl2, since SiH2Cl2 comprises the halogen Cl2, it would have been obvious to one of ordinary skill in the art to select the known compound SiH2Cl2 comprises Cl2 as the gas because it comprises Cl2 and thus a suitable reaction partner for cleaning during the operation of the EUV equipment. Additionally, it would have been obvious for the element to be composed of a material selected from the group consisting of SiH2Cl2, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.
Alternatively to Zink, Chen teaches “the reactive gas may be a chlorine-containing gas such as dichlorosilane (DCS, SiH.sub.2Cl .sub.2 ). When the DCS gas is introduced into the recesses 114, the chloride of the DCS gas reacts with the metal impurities located in the inner surfaces 114i to form a metal-chloride gas, which is subsequently evaporated” (page 5, lines 35-39).
Chen modifies the combined device by suggesting a halogen reactive gas being SiH2Cl2.
Since both devices are directed towards reactive gases and), it would have been obvious to select SiH2Cl2 as suggested by Chen because SiH2Cl2 is a known suitable reaction gas for reacting and evaporating impurities. That is, SiH2Cl2 is a known reactive gas suitable for the intended purpose Rakhimov et al. and would lead to the predictable results of reacting and evaporation of metal impurities.
Regarding claim 47, Baek in view of Rakhimov teach wherein the ICP in the first region is essentially symmetrical with respect to the optical axis (Baek, figure 13 shows plasma symmetrically disposed with respect to the optical axis, see Rakhimov discussion above for substituting capacitive plasma for inductively coupled plasma), and wherein the ICP in the first region is in contact with the vanes of the EUV radiation source (Baek, paragraph [0086], wherein baffles include vanes, see Rakimov discussion above for ICP) and is not in contact with the collector mirror (plasma is only disclosed to contact baffle, thus interested to not contact collector 30), and the method further comprises: performing the removal of the tin debris attached to the vanes of the EUV radiation source ([0086]). 

Claims 19, 20 and 603 are rejected under 35 U.S.C. 103 as being unpatentable over Damen in view of Derra et al. as evidenced by Zink et al. and (herein combined device) and Zhoa and Zink or Chen and further in view of Banna (US pgPub 2013/0106286).
Regarding claims 19, 20 and 60, the combined device differs from the claimed invention by not disclosing wherein current for each of the coils is independently controlled and wherein a phase of the current flowing in one of the coils is different by 180 degrees from a phase of the current flowing in another one of the coils.
However, Banna teaches wherein current for each of the coils is independently controlled ([0038]) and wherein a phase of the current flowing in one of the coils is different by 180 degrees from a phase of the current flowing in another one of the coils ([0032]).
Banna modifies the combined device by providing each of the coils with independent control and opposite phases.
Since both inventions are directed towards coils for generating ICP, it would have been obvious to one of ordinary skill in the art to provide the phase difference and independently controllable coils of Banna in the combined device because the independent control allows control of plasma characteristics in zones corresponding to each coil ([0038]) thus allowing control of non-uniformities ([0004]), whereas the 180 degree phase difference improves plasma uniformity ([0034]).  That is, the arrangement of the power supplies of Banna would facilitate more uniform exposure thus providing for more thorough and even cleaning in the combined device.
Claim 70 are rejected under 35 U.S.C. 103 as being unpatentable over Damen (WO2014/121873) (copy of publication submitted herewith) in view of Derra et al. (US pgPub 2010/0051827) as evidenced by Zink et al. (WO 2004/104707) (copy of publication submitted with the Non-Final Rejection of 30 July 2020) (national stage application US pgPub 2011/0048452 is used as the equivalent translation) and further in view of Zhao et al. (US pgPub 2016/0209753) and further in view of Zink and further in view of Imoto et al. (US pgPub 2008/0073571).
Regarding claim 70, Damen in view of Derra as evidenced by Zink et al. teach wherein the removal of the tin debris is performed at a low pressure (Derra teaches using the gases of Zink in paragraph [0014], Zink teaches cleaning gases are applied such that the partial pressures of halogen containing substances are always increased exclusively in the locations where cleaning is desired and are sufficiently low everywhere, so that the operation of the illumination unit is not interfered with).
The combined device fails to disclose what sufficiently low pressure would be.
However, Imoto et al. teach a pressure inside the vessel below 10-6 torr ([0009]).
Imoto modifies the combined device by teaching the sufficiently low pressure environment so that operation of the illumination system is not interfered with.
Since both inventions are directed towards EUV light sources, it would have been obvious to use the low pressure of Imoto in the combined device because it prevents gases from absorbing EUV light for better transmission.

Additional relevant art of interest to the applicant:
US 10,295916—figures 3-4 relevant to claim 17
US pgPub 2009/0001288 paragraph [0053] and figure 6 (relevant to claims 58 and 65)
US pgPub 2007/0069162 paragraph [0056] (relevant to claims 62 and 68)
KR20170066218 teaches the halogen-containing compounds that may be used include dichlorosilane" KR20170003345-- "the reactive gas may be a chlorine-containing gas such as dichlorosilane (DCS, SiH.sub.2Cl .sub.2 ). When the DCS gas is introduced into the recesses 114, the chloride of the DCS gas reacts with the metal impurities located in the inner surfaces 114i to form a metal-chloride gas, which is subsequently evaporated" wherein Zink teaches the reactive gas should be reactive with tin, thus suitable for the intended use (relevant to claim 29).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “gas supply 51 (which functions as a buffer gas unit) through the aperture in collector CO by which the laser pulse is delivered to the fuel. In an embodiment, the buffer gas is H.sub.2, He, Ar, N or another inert gas. H radicals, e.g. for cleaning purposes, can also be provided or can be generated by ionization of the buffer gas. The buffer gas can also be provided through other apertures in the collector (not shown) and/or around the edges of the collector.”
        2 “gas supply 51 (which functions as a buffer gas unit) through the aperture in collector CO by which the laser pulse is delivered to the fuel. In an embodiment, the buffer gas is H.sub.2, He, Ar, N or another inert gas. H radicals, e.g. for cleaning purposes, can also be provided or can be generated by ionization of the buffer gas. The buffer gas can also be provided through other apertures in the collector (not shown) and/or around the edges of the collector.”
        3 Claim 60 depends on claim 58 and is rejected over Damen in view of Derra in view of Zhoa in view of Bykanov et al.  However the motivation to combine with Banna is the same.